October 21, 2005

Ms. Michelle E. Robberson
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Honorable Mackey K. Hancock
99th District Court
P. O. Box 10536
Lubbock, TX 79408-3536

Mr. Joe L. Lovell
Lovell Lovell Newsom & Isern, L.L.P.
112 West 8th Ave, Suite 1000
Amarillo, TX 79101-2314
Honorable  William  Charles  Sowder
99th District Court
P.O. Box 10536
Lubbock, TX 79408

Mr. Dicky Grigg
Spivey Grigg Kelly & Knisely
48 East Avenue
Suite 100
Austin, TX 78701-4320

Mr. Paul S. Colley
Paul Colley Jr. & Associates
48 East Avenue
Austin, TX 78701

RE:   Case Number:  05-0814
      Court of Appeals Number:  07-05-00033-CV
      Trial Court Number:  2003-522,597

Style:      IN RE  COVENANT MEDICAL CENTER AND JOHN EATON, L.V.N.

Dear Counsel:

      Today the Supreme Court of Texas granted in part and  denied  in  part
the Motion for Immediate Temporary Relief and issued the enclosed  abatement
order in the above referenced-case.   The  relators'  request  for  stay  is
denied.  (Justice Johnson not sitting)
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp               |
|   |Ms. Barbara Sucsy            |
|   |Honorable  William  Charles  |
|   |Sowder                       |